internal_revenue_service number release date date cc dom fs corp tl-n-1512-97 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc attn from deborah a butler assistant chief_counsel field service cc dom fs subject substance over form characterization of a transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s pb b b date c date d date e date f date g x amount issue whether s's alleged sales of the distributed assets to p are in substance dividend distributions to p conclusion s's alleged sales of the distributed assets to p are in substance dividend distributions to p facts background this case involves a transaction in which p may attempt to effectively claim the losses on the sales of the distributed assets twice once in selling the s stock since p's stock basis in s would not be reduced by the losses on the sales of the distributed assets and a second time in later selling the distributed assets since sec_267 provided that when p sold s outside the group p increased its basis in the distributed assets by the amount of the losses that s recognized on s's sale of the distributed assets to p facts --in general p the parent_corporation of a consolidated_group wholly-owned a subsidiary s pb a corporation unrelated to p wanted to acquire s but objected to purchasing certain unwanted assets held by s and its subsidiaries distributed assets s was engaged in the b business and certain state regulatory rules required s to maintain certain surplus balances these state regulatory rules which restricted s's ability to make distributions precluded s from making an outright distribution of the distributed assets to p p pb and b reached an agreement on date f for p to sell to b a subsidiary of pb its stock in s -- without the distributed assets -- with economic_effect as of date e this stock purchase agreement between p pb and b contemplated that s and its subsidiaries hereinafter referred to as just s were to sell the distributed assets before date c and p was to sell b its stock in s on date d while the agreement actually provided that p was to either sell the distributed assets or transfer the distributed assets not only did state regulatory rules restrict s's ability to distribute the distributed assets as previously indicated but the sales agreement to sell the s stock also provided that s could not distribute amounts that s received in selling the distributed assets to p the sales agreement also required s to have the permission of pb to pay a distribution and indicated that s could not make a distribution to the extent it could lower s's bests' ratings p pb and b structured the deal by agreeing to a base purchase_price for the s stock this base purchase_price reflected the value of the s stock without the distributed assets p pb and b then agreed to further increase this base purchase_price by amounts arising from s's sale rather than 1we express no opinion on any_tax consequences of the sale involving code sections under the jurisdiction of cc intl distribution of the distributed assets excess purchase_price or excess purchase_price amount in form s was to sell these distributed assets to p and consequently s was to hold the cash proceeds from these sales of the distributed assets which were to then factor into the amount of the excess purchase_price that b would pay to s or in other words b would pay an excess purchase_price to essentially purchase the cash proceeds that s received from p in selling the distributed assets to p b also agreed to pay p interest on these cash proceeds held by s the parties structured the deal so that the overall economic_effect of the deal was that the distributed assets were distributed to the seller as of date e and b purchased p's stock in s for the base purchase_price as of date e although s was to sell the distributed assets s and b essentially planned the transaction to effect the same economic result as one in which s instead distributed the distributed assets the p group acknowledged this in a proxy statement stating the transaction has approximately the same economic_effect as a transfer of the distributed assets without the payment of any consideration followed by a sale of the stock in s for the base purchase_price although in the transaction s was to sell the distributed assets to p p did not have sufficient cash to purchase the distributed assets consequently p negotiated short-term loans on date g to make the purchases according to the credit agreement for these loans p received the loans on the condition that p use the loan proceeds solely to acquire the distributed assets or to refinance certain distributed assets purchased and to repay these loans on the date on which s was sold to b the credit agreement also required s to retain liquid_assets equal to the outstanding debt balance p could have issued notes to s to purchase the distributed assets but p would have had to pay off these notes when p sold the s stock to b by offsetting the amount of the notes against the amount of the sales proceeds ie with the result that b would pay less than the full amount of the sales proceeds between date f and date d s sold distributed assets having a value of x to p the sales of the distributed assets would not have occurred but for the agreement for the sale of p's stock in s to b p also requested permission from the state to resell the distributed assets to s in the event the sale to b was not consummated you conclude that s in substance distributed the distributed assets from s to p we agree with this conclusion law analysis where the substance of a transaction does not coincide with the form chosen by the parties the transaction should be taxed in accordance with its substance 293_us_465 the substance over form inquiry involves determining whether the labels of a transaction match the economic_substance of the transaction as a whole 104_tc_75 the meaning of a transaction may be more than its separate parts and the transaction must be viewed in light of the setting they occur and collectively create gregory v commissioner 69_f2d_809 2d cir aff'd u c a transaction can be recharacterized where the form of the transaction does not match its substance and does not reflect the real rights and obligations of the parties see 88_tc_906 the form of the transaction in the instant case is a sale by s to p of the distributed assets for cash and a sale by p of its stock in s which held the cash received from p on s's sale of the distributed assets however the transaction's form does not match its substance in substance s distributed the distributed assets to p b acquired the s stock for the base purchase_price and b contributed cash to s in an amount equal to excess purchase_price in substance pb or b or both depending on the extent to which the cash originated in either party procured the bank debt b then provided funds to p to repay the debt for it b also paid interest to p to reimburse p for_the_use_of the funds in essence p was essentially used as a conduit of pb or b or both to first take out the debt and to then repay that debt p did not bear the obligations -- nor obtain the rights -- with respect to the debt the credit agreement required p to use the debt proceeds to purchase the distributed assets and to immediately repay the debt amounts from the sales proceeds received from b in addition s was required to hold liquid_assets equal to the debt balance further b reimbursed p for the interest amounts on s's holding of the debt proceeds moreover given its transitory nature the bank debt was arguably illusory additionally even from the creditor's perspective the bank arguably did not bear a creditor's risk on the debt because debt proceed amounts were essentially wired to first flow out to p and to later come back from p specifically p paid the debt proceed amounts to s which was then required to hold the debt proceed amounts until p transferred them from its control to b's control at which time b was required to simultaneously pay amounts to p for indirectly purchasing these debt proceed amounts and p in turn was required to then immediately pay off the bank debt from these amounts received from b however irrespective of whether this transitory debt should not be respected and should therefore be treated as nonexistent or should instead be treated as debt of pb or b or both for which p acted as a conduit p brought no cash to the transaction in substance p did not obtain the debt proceeds and p paid no consideration to s for s's transfer of the distributed assets to it in substance s distributed the distributed assets to p see 77_tc_1221 99_tc_561 in addition b paid to p only the base purchase_price for the s stock the excess purchase_price amount that b purportedly paid to p was in substance an amount that b contributed to s this characterization of the transaction is logical if this transaction were instead viewed as if the amount of the excess purchase_price ended up in s by some route other than a capital_contribution by b the transaction might instead be viewed as if b transferred cash to p for p to purchase the distributed assets and then p sold s to b this latter characterization is not only illogical but also begs the question of why b transferred cash to p in the first place additionally under this scenario b would essentially be viewed as having transferred cash over to p to just turn around and buy back this cash when p sold its s stock to b this latter characterization must fail in favor of the logical characterization that the excess purchase_price amount ended up in s as a capital_contribution by b of that cash whether that cash first originated in pb or originated in b 624_f2d_1328 5th cir affirming ustc n d tex supports respecting the substance of this transaction as one in which s distributed the distributed assets to p and b contributed cash to s tsn liquidating is a case that concerns the substance of a transaction in particular the substance of a distribution on stock the transaction in that case involved in form a pre-sale distribution of securities from a corporation to be sold and then a buyer capital_contribution to that corporation of a different kind of securities the tsn liquidating court found that the substance of that transaction coincided with its form 2to the extent the cash originated in pb pb first contributed the cash to b which then contributed the cash to s in tsn liquidatinq community life_insurance_company community a financial company was sold to union mutual_life_insurance_company union mutual as a major part of its investment portfolio community held very speculative securities union mutual did not want to own these speculative securities in fact it viewed such ownership as inappropriate for an insurance_company however state regulators warned union mutual that it would not allow the sale if there was any significant corporate_contraction in assets of community under the final plan of sale community distributed the securities to its shareholder tsn shortly before the sale union mutual purchased community for a price which excluded the amount of the distribution and immediately replaced the value of the speculative securities with investment grade securities of the same value the government argued that the distribution to tsn actually represented part of the acquisition proceeds citing 430_f2d_1185 5th cir cert_denied 401_us_939 the court rejected the government's argument the court held that the distributed assets were speculative high risk securities which union mutual clearly had not negotiated to purchase thus it was improper to view these assets as acquisition assets rather they were distributed directly from the target_corporation moreover even though the securities which union mutual reinfused were of the same value as the assets distributed they were different assets in_kind and appropriately these securities were viewed as a capital_contribution the court in tsn liquidating distinguished the waterman situation where the target shareholder received cash while the taxpayer paid cash as well tsn liquidatinq defines the substance of a distribution on stock its rationale supports respecting s's distribution of the distributed assets as a distribution and b's contribution of cash to s as a capital_contribution the tsn liquidatinq court found that the substance of the transaction was a pre- sale distribution of assets of the corporation coupled with a capital_contribution by the purchaser to the corporation the court found the pre-sale securities distributed were different in_kind than the securities contributed by the purchaser 3in waterman steamship p negotiated to buy t for dollar_figure a corporate shareholder x held the stock of t with a basis of dollar_figure x and t filed consolidated_returns p and x renegotiated the deal such that t paid dividends to x in the amount of dollar_figure payable in days x agreed to sell all of the stock of t for dollar_figure t borrowed the money from p and paid off the dividends the same day as the sale in the instant case the distributed assets that s distributed to p were also different in_kind from the cash that b infused into s as a result tsn liquidating supports respecting the substance of this transaction as one in which s distributed distributed assets to p and b contributed cash to s this is not the form of the transaction but it is the substance of the transaction the court should respect the substance of the transaction and treat b as having bought s for only the base purchase_price and having made a cash capital_contribution to s in an amount equal to the excess purchase_price the instant case is not unlike various other substance over form cases involving conduits such as 927_f2d_1517 10th cir aff'g 720_fsupp_887 d kan and 46_tc_32 in associated wholesale grocers the court recharacterized the following two transactions as a complete_liquidation of the target_corporation into its parent the purported merger of the target_corporation into a second corporation where but for the court's recharacterization the parent of the target_corporation would have recognized the loss inherent in the parent's stock in the target_corporation followed by the second corporation's immediate transfer back by sale of most of the assets that the second corporation just acquired in the merger transaction to the parent of the target_corporation in that case parent owned of target and transferred back to the second corporation the consideration that the second corporation paid for those assets in the merger transaction the tenth circuit held that in substance the transaction constituted a complete_liquidation of the target_corporation the court which viewed the merger and sale transactions as planned by the parties in an attempt to permit the parent of the target_corporation to recognize the tax loss inherent in the parent's stock in the target_corporation was mindful that if the target_corporation had liquidated and transferred its assets directly to the parent the transaction would have constituted a sec_332 transaction that would have precluded any recognition of the loss the court in recharacterizing the transaction as a complete_liquidation disregarded the the tenth circuit inconsistently suggests that the loss at issue was a loss on the target corporation's assets rather than a loss on the parent's stock in the target_corporation see eg f 2d pincite however it appears that the loss at issue was a loss on the parent's stock in the target_corporation see f 2d pincite n 720_fsupp_887 however this is not totally clear from reading the case circuitous routing of the target corporation's assets to the second corporation in the merger transaction and then back to the parent in the sale transaction a second case that looks to the substance rather than the form of a transaction is west coast marketing in west coast marketing the court held that a transaction was in substance an exchange of an interest in land for stock in the corporation that acquired the land acquiring_corporation and ignored the intermediate steps structured by the parties to avoid having the petitioner recognize gain on the interest in the land the petitioner would have had to recognize gain had the interest in the land been transferred directly to the acquiring_corporation in exchange for acquiring_corporation stock to avoid this gain the interest in the land was first contributed to a newly formed corporation in a purported nonrecognition_transaction and then the stock in this newly formed corporation was transferred to the acquiring_corporation in exchange for acquiring_corporation stock in a purported tax-free reorganization finally the newly formed corporation was dissolved the court viewed the newly formed corporation as a conduit that the parties used to pass the title in the interest in the land from the petitioner to the acquiring_corporation in a taxable transaction case development hazards and other considerations we believe litigation hazards exist in pursuing the substance over form argument in this case the case would have provided a better substance over form argument if state regulatory rules had not required s to maintain certain surplus levels we also note that s as well as its subsidiaries ie not solely p sold distributed assets to p as a result to the extent p's subsidiaries sold distributed assets p's subsidiaries would have to be treated as having made distributions of the distributed assets up to s before s in turn made the distributions of the distributed assets to p an issue also exists concerning whether a court could recharacterize some or all of s's sales of the distributed assets as redemptions rather than distributions however we believe a court would be more likely to recharacterize the sales as distributions rather than redemptions see 99_tc_561 note that the tax consequences of the transaction are different under a redemption recast for example if all of the distributed assets are treated as distributed in redemption of s stock p would recognize a loss on its s stock to the extent redeemed since the redemption would receive sale_or_exchange treatment under sec_302 in determining that loss a portion of p's basis in its s stock would be allocated to the portion of p's stock treated as sold or exchanged in that redemption p would also recognize loss on the sale to b of its remaining s stock that was not redeemed in determining that loss p's basis in the portion of its s stock sold would only include that portion of p's basis in its s stock not allocated to the portion of p's s stock redeemed in contrast with the distribution recharacterization p's s stock sold to b would not be reduced by of the distribution which as you properly indicated in your request for advice would be the case if s is instead viewed as having distributed the distributed assets as a dividend assuming s has sufficient earnings_and_profits nevertheless in recharacterizing s's transfer of the distributed assets to p as a redemption of s stock p would also take a fair_market_value basis in the distributed assets received in the redemption transaction and thus could not attempt to effectively claim a second loss on any later sale of the distributed assets if you have any questions please call deborah a butler assistant chief_counsel field service by steven j hankin acting chief corporate branch field service division
